            Case 1:20-cv-05660-CM Document 7 Filed 07/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,

                                 Plaintiff,
                                                                  20-CV-5660 (CM)
                     -against-
                                                                 CIVIL JUDGMENT
REINHART FOOD SERVICE, ET AL.,

                                 Defendants.

         Pursuant to the order issued July 22, 2020, denying Plaintiff’s application to proceed in

forma pauperis,

         IT IS ORDERED, ADJUDGED AND DECREED that Plaintiff’s application to proceed

in forma pauperis is denied.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         Plaintiff has consented to electronic service of Court documents.

SO ORDERED.

Dated:     July 22, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
